UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2012 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 001-14665 CLAIMSNET.COM INC. (Exact name of registrant as specified in its charter) Delaware 75-2649230 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 14860 Montfort Dr, Suite 250 Dallas, Texas (Address of principal executive offices) (Zip Code) 972-458-1701 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Common Stock, $.001 par value, 34,874,696 shares outstanding as of July 16, 2012. CLAIMSNET.COM INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I.FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations (unaudited) for the Three and Six Months Ended June 30, 2012 and 2011 4 Consolidated Statements of Changes in Stockholders’ Deficit for the Year Ended December 31, 2011 and the Six Months Ended June 30, 2012 (unaudited) 5 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 4. Controls and Procedures 15 PART II.OTHER INFORMATION 16 ITEM 6. Exhibits 16 SIGNATURES
